If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 29, 2022
                Plaintiff-Appellant,

v                                                                    No. 360206
                                                                     Jackson Circuit Court
ALBERTO RICARDO JACOBS,                                              LC No. 21-000757-FH

                Defendant-Appellee.


Before: PATEL, P.J., and CAMERON and LETICA, JJ.

PER CURIAM.

       The Jackson County Prosecutor appeals by leave granted1 the circuit court’s interlocutory
order granting defendant’s motion to reduce his charge of operating while intoxicated, MCL
257.625(1), third-offense (OWI-3d), MCL 257.625(11)(c). We reverse and remand.

                  I. BACKGROUND FACTS AND PROCEDURAL HISTORY

        Defendant was involved in a single-vehicle automobile accident on February 17, 2021. A
police officer was dispatched to the scene where defendant’s vehicle was embedded in a snowbank
on the side of the road. Defendant appeared to be intoxicated, which blood tests later confirmed.
He was charged as noted.

        In circuit court, defendant moved to reduce the OWI-3d charge, or alternatively for a
Tucker2 hearing. Defendant’s motion challenged the validity of his 2011 OWI conviction, arguing
that the conviction could not be used as a predicate offense in this case because it was procured in
violation of his Sixth Amendment right to counsel. After the circuit court held a hearing, it granted
defendant’s motion and entered an order reducing the charge to OWI, first-offense (OWI-1st).



1
 People v Jacobs, unpublished order of the Court of Appeals, entered August 4, 2022 (Docket No.
360206).
2
    United States v Tucker, 404 US 443; 92 S Ct 589; 30 L Ed 2d 592 (1972).


                                                -1-
        Although the prosecutor moved the circuit court to stay the lower court proceedings
pending this appeal, the circuit court did not rule on the motion. Defendant later pleaded guilty in
the district court to OWI-1st. This Court granted the prosecutor’s application for leave to appeal
after defendant had entered his guilty plea.

                                          II. MOOTNESS

       Defendant first argues that the prosecutor’s appeal is moot. In defendant’s view, there
remains no existing controversy because he entered a “validly accepted plea” to OWI-1st. We
disagree.

                                  A. STANDARD OF REVIEW

        “Whether an issue is moot is a question of law that this Court reviews de novo.” In re
Tchakarova, 328 Mich App 172, 178; 936 NW2d 863 (2019). In interpreting court rules, this
Court employs the same principles as the interpretation of statutes, and enforces the plain language
of the court rule. People v Williams, 483 Mich 226, 232; 769 NW2d 605 (2009). “If the plain
language is clear, this Court will not engage in further construction or interpretation.” People v
Owens, 338 Mich App 101, 114; 979 NW2d 345 (2021).

                                    B. LAW AND ANALYSIS

         It is the role of this Court to decide “actual cases and controversies.” Tchakarova, 328
Mich App at 178 (quotation marks and citation omitted). Whether an issue is moot is a threshold
question for this Court. Id. An issue is moot “[w]here a subsequent event renders it impossible
for this Court to fashion a remedy . . . .” People v Briseno, 211 Mich App 11, 17; 535 NW2d 559
(1995). An issue may also be deemed moot “if this Court’s ruling cannot for any reason have a
practical legal effect on the existing controversy. Tchakarova, 328 Mich App at 178 (quotation
marks and citation omitted).

        Defendant argues that this appeal is moot because the circuit court did not stay the lower
court proceedings and defendant has already pleaded guilty to the reduced charge—therefore, there
is no relief that this Court can grant to the prosecutor. Defendant seems to suggest that his guilty
plea precludes this Court’s authority to vacate his plea and remand the case to the trial court.

        Defendant misconstrues this Court’s authority. Our authority to vacate a guilty plea and
remand a case to the trial court is found in the court rules. MCR 6.312 states, in relevant part: “If
a plea is . . . vacated by . . . an appellate court, the case may proceed to trial on any charges that
had been brought or that could have been brought against the defendant if the plea had not been
entered.” Moreover, Michigan caselaw evidences our authority to vacate a plea. For example, in
People v Howard, 212 Mich App 366, 367; 538 NW2d 44 (1995), the defendant was charged with
OWI-3d. The defendant successfully challenged an earlier OWI conviction and he pleaded guilty
to a reduced charge of OWI-1st. Id. On appeal, this Court concluded the defendant’s challenge
to his earlier conviction lacked merit. Id. at 370. We vacated the plea and ordered the trial court
to reinstate the OWI-3d charge. Id.

       This Court has authority to vacate a plea under these circumstances. We therefore reject
defendant’s contention that this issue is moot.


                                                 -2-
                                   III. CHARGE REDUCTION

       The prosecutor argues the circuit court erred in granting defendant’s motion to reduce the
OWI-3d charge because defendant failed to demonstrate that the 2011 OWI proceedings violated
defendant’s right to counsel. We agree.

                                  A. STANDARD OF REVIEW

       The circuit court’s reduction of defendant’s OWI-3d charge is an issue of law that we
review de novo. People v Lukity, 460 Mich 484, 488; 596 NW2d 607 (1999).

                                    B. LAW AND ANALYSIS

        Prior convictions are sometimes used to enhance a charge for a later offense. See, e.g.,
MCL 257.625(11). However, if the earlier conviction resulted from a violation of the defendant’s
Sixth Amendment right to counsel,3 a defendant may avoid a charge enhancement by collaterally
attacking the earlier uncounseled conviction. Our Supreme Court explained this process in People
v Carpentier, 446 Mich 19, 29; 521 NW2d 195 (1994).

        Pursuant to Carpentier, the defendant has the initial burden of presenting prima facie
evidence that the earlier conviction was violative of their constitutional right to counsel. Id. at 31.
To satisfy this burden, a defendant can take one of two “approaches.” Id. Under the first approach,
a defendant must present “prima facie proof that a previous conviction was violative of Gideon,[4]
such as a docket entry showing the absence of counsel or a transcript evidencing the same.”
Carpentier, 446 Mich at 31 (footnote added). Alternatively, the second approach allows a
defendant to “present[] evidence that the defendant requested such records from the sentencing
court and that the court either (a) failed to reply to the request, or (b) refused to furnish copies of
the records, within a reasonable time.” Id. If the defendant satisfies their burden, then the trial
court holds a Tucker hearing, and the burden shifts to the prosecution “to establish the
constitutional validity of the prior conviction.” Id.

        In this case, defendant did not satisfy either approach. Regarding the first approach, it is
undisputed that defendant was unrepresented during the proceedings related to his 2011 OWI
conviction. However, this is not sufficient proof that the prior conviction was violative of Gideon.
Gideon and its progeny hold that the right to counsel only attaches when a criminal incarceration
is actually imposed, not when incarceration is merely a possible penalty. Gideon v Wainwright,
372 US 335, 344; 83 S Ct 792; 9 L Ed 2d 799 (1963) (“[A]ny person haled into court, who is too
poor to hire a lawyer, cannot be assured a fair trial unless counsel is provided for him.”);
Argersinger v Hamlin, 407 US 25, 37; 92 S Ct 2006; 32 L Ed 2d 530 (1972) (“[A]bsent a knowing
and intelligent waiver, no person may be imprisoned for any offense, whether classified as petty,
misdemeanor, or felony, unless he was represented by counsel at his trial.”); Scott v Illinois, 440


3
  The Sixth Amendment to the United States Constitution guarantees that “[i]n all criminal
prosecutions, the accused shall enjoy the right to . . . have the Assistance of Counsel for his
defence.” US Const, Am VI; see also Const 1963, art 1, § 20.
4
    Gideon v Wainwright, 372 US 335; 83 S Ct 792; 9 L Ed 2d 799 (1963).


                                                 -3-
US 367, 373-374; 99 S Ct 1158; 59 L Ed 383 (1979) (“[A]ctual imprisonment [i]s the line defining
the constitutional right to appointment of counsel.”); see also People v Reichenbach, 459 Mich
109, 126; 587 NW2d 1 (1998) (“[I]f actual imprisonment is not imposed, the conviction is not
infirm.”).

        The undisputed evidence in this case demonstrated that defendant was not actually
incarcerated as a result of his 2011 OWI conviction. During the hearing before the circuit court,
defendant produced the register of actions from his 2011 OWI conviction. The register of actions
indicates that, while defendant was required to pay fines and costs, he was not sentenced to a term
of incarceration. Thus, defendant failed to offer evidence of a Gideon violation because he did not
demonstrate incarceration was the actual penalty for his 2011 OWI conviction. Therefore, the
circuit court had no basis to reduce defendant’s charge under the first approach described in
Carpentier.

         Defendant also failed to make a prima facie showing under the second Carpentier
approach. Defendant requested the records related to his 2011 OWI conviction and received a
letter from the court administrator indicating the records had been destroyed under the court’s
established record retention policy. Sending a letter in response to defendant’s request is not a
“fail[ure] to reply” to defendant’s request. Carpentier, 446 Mich at 31. Similarly, the court did
not “refuse to furnish” the records because the court could not produce something it did not have
and was no longer required to keep. Id. Because defendant failed to present evidence of a failure
or refusal to produce records, defendant did not satisfy his burden of proof under the second
approach described in Carpentier, and the circuit court was precluded from reducing defendant’s
charge on this basis.

       The circuit court erred when it granted defendant’s motion for a reduction of his charge
because defendant failed to satisfy his burden of proof necessary to collaterally attack his 2011
OWI conviction. Therefore, we vacate defendant’s plea and order the circuit court to reinstate
defendant’s OWI-3d charge. We remand this case to the circuit court for further proceedings.

       Reversed and remanded. We do not retain jurisdiction.



                                                            /s/ Sima G. Patel
                                                            /s/ Thomas C. Cameron
                                                            /s/ Anica Letica




                                               -4-